RespoNse to Petition to Reheae.
An earnest petition to rehear has been filed, and we have re-examined the question with great care. The petition quotes the text of 13 Corpus. Juris, p. 276, as follows:
“An offer made to another, either orally or in writing, cannot be turned into an agreement because the person to whom it is made or sent makes no reply, even though the offer states that silence will be taken as consent, for the offerer cannot prescribe conditions of rejection, so as to turn silence on the part of the offeree into acceptance. ’ ’
And further: “In like manner mere delay in ac- ' cepting or rejecting an offer cannot make an agreement. ’ ’
It is also said that diligent search reveals only one case holding in accord with the court’s decision of this case, and that case is Blue Grass Cordage Co. v. Luthy, 98 Ky., 583, 33 S. W., 836, and it is said this case was overruled by the later, case of L. A. Becker Co. v. Alvey, 86 S. W., 974, 27 Ky. Law. Rep., 832. We have examined both of those cases, and we do not think either is authority on the question at issue. In the first case the contract was admittedly executed, and the suit was for damages for its breach. The second case does not refer to the first, and is upon another branch of contracts. The quotation from Corpus Juris contemplates the case of an original offer, unaccompanied by *685other circumstances, and does not apply to this case, where the parties had been dealing with each other before the contract, and were dealing in due course at the time.
It is a general principle of the law of contracts that, while an assent to an offer is requisite to the formation of an agreement, yet such assent is a condition of the mind, and may he either express or evidenced by circumstances from which the assent may be inferred. Hartford et al. v. Jackson, 24 Conn., 514, 63 Am. Dec., 177; 6 Ruling Case Law, 605; 13 Corpus Juris, 276; 9 Cyc., 258. And see the cases cited in the notes of these authorities. They all agree that acceptance of an offer may be inferred from silence. This is only where the circumstances surrounding the parties afford a basis from which an inference may be drawn from silence. There must be the right and the duty to speak, before the failure to do so can prevent a person from afterwards setting up the truth. . We think it is the duty of a wholesale merchant, who sends out his drummers to solicit orders for perishable articles, and articles consumable in the use, to notify his customers within a reasonable time that the orders are not accepted; and if he fails to do so, and the proof shows that he had ample opportunity, silence for an unreasonable length of time will amount to an acceptance, if the offerer is relying upon him for the goods.
The to rehear is denied.